Citation Nr: 0813114	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), including anxiety, insomnia and memory loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He also served in the Air National Guard.

The instant appeal arose from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Reno, Nevada, which denied a claim for service 
connection for PTSD.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.

3.  There is no competent evidence of record showing that the 
veteran has been diagnosed with PTSD related to a verified 
stressor in service.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD, along with anxiety, 
memory loss, and insomnia, as a result of his experiences in 
service.  A grant of service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2006).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran engaged in combat with the enemy or 
has a diagnosis of PTSD which has been related to a 
qualifying in-service stressor.  

The evidence does not show that the veteran engaged in combat 
with the enemy.  The available evidence and his statements 
reveal that he served during World War II in the United 
States and Europe.  Attempts to develop the veteran's service 
personnel records were unsuccessful, as the veteran's service 
record is fire-related and cannot be reconstructed.  However, 
available service records indicate that the veteran served as 
a communications officer in England in 1944 and in Germany 
after the United States and its allies occupied that country 
in 1945.  He left the European Theatre and returned to the 
United States in December 1945.  The service medical records 
do not show combat-related complaints, treatment, or 
diagnosis.  

The veteran's certificate of service lists, under the heading 
"battles and campaigns" "Air Offensive Europe, Normandy, 
Northern France, Ardennes, Rhineland".  Records also show 
that his decorations include the Bronze Star Medal, the World 
War II Victory Medal, the European African Middle Eastern 
Theater Campaign Medal with one Silver Star.  However, these 
records do not plainly reveal that the veteran was engaged in 
combat with the enemy.

The veteran has not explicitly stated that he was engaged in 
combat with the enemy.  He has reported one stressor in which 
the enemy was involved:  an event in 1944 or 1945 when he was 
working in a radar building in England, about 100 yards from 
an air strip where some planes were strafed by the enemy.  
Otherwise, he has not reported that his stressors involve 
enemy action.

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

In addition to the incident in England when the airplanes 
were strafed with enemy fire, the veteran has asserted that 
he has PTSD based on additional, non-combat stressors:  (1) 
while stationed in Florida in 1943 the plane in which he was 
a passenger was required to make an emergency landing after 
experiencing engine trouble; (2) while stationed in England 
in 1944, the veteran was one to two miles away from a bomb 
dump which blew up; and (3) while on a ship returning to the 
United States from Europe in 1945, there was a fire 
originating in the kitchen and the seas were very rough.

Numerous inquiries were made in attempts to develop 
information which confirmed the veteran's recollections.  As 
noted above, the National Personnel Records Center (NPRC) 
responded that the veteran's personnel record was fire-
related and could not be reconstructed.  Likewise, the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
reported in March 2006 that the information required to 
verify the events described by the veteran was insufficient 
to send to the JSRRC for further development.  VA 
subsequently contacted the veteran and requested more 
information for verification.  He responded in April 2006 
that he could provide no additional information and that he 
no longer maintains contact with anyone he knew in service.  
None of the other evidence in the claims files constitutes 
"credible supporting evidence," required by 38 C.F.R. 
§ 3.304(f), that any claimed stressor actually occurred.  

Further, no health care provider has diagnosed PTSD.  On the 
contrary, the only medical evidence on this point does not 
support the claim.  A March 2005 treatment record developed 
from the Vet Center concluded that the veteran "does not 
describe any symptoms of PTSD from war experiences" and that 
there was "[n]o evidence of PTSD."  Accordingly, the 
preponderance of the evidence supports a finding that the 
veteran does not have a diagnosis of PTSD.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  Consequently, the claim is denied.  
38 C.F.R. § 3.304(f).  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of March 
2006 and April 2006 letters sent to the appellant that fully 
addressed all four notice elements (April 2006 letter) as 
well as the notice elements required by Dingess (March 2006 
letter).  Both letters were sent prior to the January 2007 
initial AOJ decision in this matter.  The April 2006 letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  While, as explained above, the service 
personnel records are unavailable and cannot be 
reconstructed, the RO has obtained service medical records.  
The RO also made reasonable efforts, described above, to 
develop the veteran's stressor information, but the record 
shows that further efforts would be futile.  The RO obtained 
VA treatment records from numerous VA facilities dated from 
1967 to the present.  The veteran has stated that he does not 
receive any treatment from non-VA facilities.  See April 2006 
written statement from the veteran.  The veteran was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

The appellant was not afforded a VA medical examination.  
However, the duty to assist does not require the development 
of an examination in this case because there is no evidence 
of a verified in-service stressor.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


